8 F.3d 818
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William J. GREGORY, Plaintiff-Appellant,v.SHERIFF OF FAIRFAX COUNTY JAIL;  State of Virginia,Defendants-Appellees.
No. 93-6780.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 28, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
William J. Gregory, Appellant Pro Se.
E.D.Va.
VACATED AND REMANDED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Appellant appeals the district court's order dismissing his 42 U.S.C. § 1983 (1988) complaint.  The district court assessed a filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case without prejudice when Appellant failed to comply with the fee order.  Appellant's notice of appeal contains a copy of a receipt from the district court suggesting that he paid the partial filing fee prior to the district court's dismissal of his action.  However, the district court's docket sheet bears no entry indicating that Appellant paid the filing fee.  Thus, Appellant has raised a question as to whether he paid the filing fee.  Accordingly, we vacate the order of the district court and remand the case so that the district court may determine whether Appellant did, in fact, pay the filing fee.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED